This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellant,

 4 v.                                                                                    No. 33,319

 5 DARRYL PAUL,

 6                  Defendant-Appellee.

 7 APPEAL FROM THE DISTRICT COURT OF MCKINLEY COUNTY
 8 Robert A. Aragon, District Judge

 9   Hector H. Balderas, Attorney General
10   Santa Fe, NM
11   M. Anne Kelly, Assistant Attorney General
12   Albuquerque, NM

13 for Appellant

14 Law Works LLC
15 John A. McCall
16 Albuquerque, NM

17 for Appellee

18                                 MEMORANDUM OPINION

19 FRY, Judge.
 1   {1}   This case is before us on remand from our Supreme Court. We previously filed

 2 an opinion in this case affirming the district court’s dismissal of Defendant’s vehicular

 3 homicide charge for lack of jurisdiction. State v. Paul, No. 33,319, mem. op. (N.M.

 4 Ct. App. Mar. 26, 2015). The Supreme Court granted the State’s petition for writ of

 5 certiorari and remanded the case for reconsideration of our decision in light of State

 6 v. Steven B. (Steven B. II), 2015-NMSC-020, 352 P.3d 1181.

 7   {2}   Because this is a memorandum opinion and because we summarized the facts

 8 in our prior opinion, we do not reiterate the factual summary here. It suffices to say

 9 that we affirmed the district court’s dismissal of the charges against Defendant by

10 relying on our own precedent, State v. Steven B. (Steven B. I), 2013-NMCA-078, 306

11 P.3d 509, and State v. Dick, 1999-NMCA-062, 127 N.M. 382, 981 P.2d 796. In those

12 cases, we held that the area where the accident in the present case occurred—Parcel

13 Three of the former Fort Wingate Military Reservation—was a dependent Indian

14 community over which the State did not have jurisdiction. See Steven B. I, 2013-

15 NMCA-078, ¶¶ 15-16; Dick, 1999-NMCA-062, ¶¶ 3-4. Our Supreme Court reversed

16 the holding in Steven B. I and overruled the holding in Dick in Steven B. II. 2015-

17 NMSC-020, ¶¶ 3, 36. The Court held that Parcel Three is not a dependent Indian

18 community. Steven B. II, 2015-NMSC-020, ¶ 50.

19   {3}   Because we are bound by Supreme Court precedent, see Alexander v. Delgado,


                                               2
1 1973-NMSC-030, ¶ 9, 84 N.M. 717, 507 P.2d 778, we now conclude that the district

2 court erred in dismissing the charge against Defendant. We reverse the district court’s

3 judgment and remand for proceedings consistent with this Opinion.

4   {4}   IT IS SO ORDERED.

5                                         __________________________________
6                                         CYNTHIA A. FRY, Judge


7 WE CONCUR:


8 _________________________________
9 MICHAEL D. BUSTAMANTE, Judge


10 _________________________________
11 LINDA M. VANZI, Judge




                                             3